FILED
                             NOT FOR PUBLICATION                            MAR 08 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



VICENTE ALFREDO ACEVEDO-                          No. 07-73313
RIVAS,
                                                  Agency No. A079-407-990
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Vicente Alfredo Acevedo-Rivas, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ order summarily

affirming an immigration judge’s (“IJ”) decision denying his application for

asylum, withholding of removal, and protection under the Convention Against

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence factual findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85

(9th Cir. 2006), and review de novo questions of law, including claims of due

process violations, Vasquez-Zavala v. Ashcroft, 324 F.3d 1105, 1107 (9th Cir.

2003). We deny in part and dismiss in part the petition for review.

      Substantial evidence supports the IJ’s determination that Acevedo-Rivas did

not suffer past persecution because the murder of Acevedo-Rivas’ father was not

on account of a protected ground, see Gormley v. Ashcroft, 364 F.3d 1172, 1177

(9th Cir. 2004) (random criminal acts bore no nexus to a protected ground), and the

isolated threat did not rise to the level of persecution, see Lim v. INS, 224 F.3d 929,

936 (9th Cir. 2000). Substantial evidence also supports the IJ’s finding that

Acevedo-Rivias did not establish a well-founded fear of future persecution because

he could internally relocate within El Salvador. See 8 C.F.R. § 1208.13(b)(2)(ii).

Accordingly, his asylum claim fails.

      Because Acevedo-Rivias failed to establish eligibility for asylum, he

necessarily cannot meet the more stringent standard for withholding of removal.

See Zehatye, 453 F.3d at 1190.

      We lack jurisdiction to consider Acevedo-Rivas’ contentions that the IJ

applied the wrong standard when denying his CAT claim and he was not


                                           2                                    07-73313
removable as charged because Acevedo-Rivas failed to exhaust these issues before

the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                        3                                 07-73313